UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DAMON L. DUNCAN,

              Plaintiff,

       v.                                              17-CV-573
                                                       DECISION AND ORDER
 ANDREW SAUL,
 Commissioner of the Social Security
 Administration,

              Defendant.



      On June 26, 2017, the plaintiff, Damon L. Duncan, brought this action under the

Social Security Act ("the Act"). He seeks review of the determination by the

Commissioner of Social Security ("Commissioner") that he was not disabled. Docket

Item 1. On August 14, 2018, Duncan moved for judgment on the pleadings, Docket

Item 18; on November 8, 2018, the Commissioner responded and cross-moved for

judgment on the pleadings, Docket Item 26; and on December 19, 2018, Duncan

replied, Docket Item 29.

      For the reasons stated below, this Court grants Duncan’s motion and denies the

Commissioner’s cross-motion.




                                    BACKGROUND


I.    PROCEDURAL HISTORY

      On June 25, 2015, Duncan applied for disability insurance benefits. Docket Item

6 and 75. He claimed that he had been disabled since February 6, 2015, due to
degenerative disc disease, a bulging cervical disc, a torn left rotator cuff, a right

shoulder sprain, high blood pressure, diabetes, and high cholesterol. Id. at 75-76.

       On October 30, 2015, Duncan received notice that his application was denied

because he was not disabled under the Act. Id. at 89-98. He requested a hearing

before an administrative law judge ("ALJ"), id. at 101-14, which was held on May 4,

2017, id. at 30. The ALJ then issued a decision on May 23, 2017, confirming the finding

that Duncan was not disabled. Id. at 25. Duncan appealed the ALJ’s decision, but his

appeal was denied, and the decision then became final. Id. at 5-11.


II.    RELEVANT MEDICAL EVIDENCE

       The following summarizes the medical evidence most relevant to Duncan’s

objection. Duncan was injured in a motor vehicle accident on February 6, 2015. Docket

Item 6 at 462. Since that time, Duncan was examined by several different providers,

but only two—Michael D. Calabrese, M.D., and Cheryle R. Hart, M.D. 1—are most

significant to this Court’s review of Duncan’s claims.


       A.       Michael D. Calabrese, M.D.

       The ALJ determined that Dr. Calabrese was one of Duncan’s treating physicians.

Docket Item 6 at 22. In his treatment notes associated with Duncan’s examination on

April 23, 2015, Dr. Calabrese opined that Duncan was “temporarily impaired as a direct

result of the motor vehicle collision on 2/06/2015 due to the above stated impressions.

Exertional abilities will be re-evaluated in 1 month to determine work capabilities.” Id. at




       1   The record is silent as to the specialties of Dr. Calabrese and Dr. Hart.

                                               2
467. Dr. Calabrese also opined that “[a]t this time, the patient is unable to return to

gainful employment.” Id.

       For the next fifteen months, Duncan visited Dr. Calabrese about once a month.

See id. at 351-467. Dr. Calabrese reiterated his statements about Duncan’s inability to

work at each of those monthly visits. Id. at 366, 374, 382, 390, 398, 406, 413-14, 421,

428, 435, 441-42, 448-49, 455, 461, 467. The last time that Dr. Calabrese found

Duncan’s impairments to be so severe that he was “unable to return to gainful

employment” was at an examination on June 17, 2016. Id. at 366. That also was the

last time that Dr. Calabrese concluded that Duncan was “temporarily totally impaired as

a direct result of the motor vehicle collision on 02/06/2015.” Id.

       On July 18, 2016, after an examination, Dr. Calabrese opined that “[a]t this time,

[Duncan] may perform sedentary type of work.” Id. at 358. And at that time, Dr.

Calabrese changed Duncan’s status from “temporarily totally impaired” to “temporarily

partially impaired to a marked degree as a result of the motor vehicle collision on

02/06/2015.” Id.


       B.     Cheryle R. Hart, M.D.

       The ALJ determined that Dr. Hart was another of Duncan’s treating physicians.

Id. at 22. After the motor vehicle accident but before being treated by Dr. Calabrese,

Duncan saw Dr. Hart twice at the same offices where he later saw Dr. Calabrese. See

id. at 468-80. On February 18, 2015, Dr. Hart opined that Duncan was “unable to return

to gainful employment” and that he was “temporarily totally impaired as a direct result of

the motor vehicle collision on 02/06/2015.” Id. at 480. Dr. Hart reiterated those findings

after her examination on March 18, 2015. Id. at 474-75.


                                             3
III.   THE ALJ’S DECISION

       In denying Duncan’s application, the ALJ evaluated Duncan’s claim under the

Social Security Administration’s five-step evaluation process for disability

determinations. See 20 C.F.R. § 404.1520. At the first step, the ALJ must determine

whether the claimant is currently engaged in substantial gainful employment.

§ 404.1520(a)(4)(i). If so, the claimant is not disabled. Id. If not, the ALJ proceeds to

step two. § 404.1520(a)(4).

       At step two, the ALJ decides whether the claimant is suffering from any severe

impairments. § 404.1520(a)(4)(ii). If there are no severe impairments, the claimant is

not disabled. Id. If there are any severe impairments, the ALJ proceeds to step three.

§ 404.1520(a)(4).

       At step three, the ALJ determines whether any severe impairment or impairments

meet or equal an impairment listed in the regulations. § 404.1520(a)(4)(iii). If the

claimant’s severe impairment or impairments meet or equal one listed in the regulations,

the claimant is disabled. Id. But if the ALJ finds that none of the severe impairments

meet any in the regulations, the ALJ proceeds to step four. § 404.1520(a)(4).

       As part of step four, the ALJ first determines the claimant’s residual functional

capacity (“RFC”). See §§ 404.1520(a)(4)(iv); 404.1520(d)-(e). The RFC is a holistic

assessment of the claimant—addressing both severe and nonsevere medical

impairments—that evaluates whether the claimant can perform past relevant work or

other work in the national economy. See 20 C.F.R. § 404.1545.

       After determining the claimant's RFC, the ALJ completes step four. 20 C.F.R.

§ 404.1520(e). If the claimant can perform past relevant work, he or she is not disabled



                                             4
and the analysis ends. § 404.1520(f). But if the claimant cannot, the ALJ proceeds to

step five. 20 C.F.R. §§ 404.1520(a)(4)(iv); 404.1520(f).

       In the fifth and final step, the Commissioner must present evidence showing that

the claimant is not disabled because the claimant is physically and mentally capable of

adjusting to an alternative job. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987);

20 C.F.R. § 404.1520(a)(v), (g). More specifically, the Commissioner bears the burden

of proving that the claimant "retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy." Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999).

       In this case, the ALJ determined at step one that Duncan had not engaged in

“substantial gainful activity” since February 6, 2015, the alleged onset date. Docket

Item 6 at 18. At step two, the ALJ found that Duncan had the following severe

impairments: “disorders of the right shoulder; disorders of the neck and back; and

insulin dependent diabetes mellitus.” Id. At step three, the ALJ determined that Duncan

did “not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart P.

Appendix 1.” Id.

       In assessing Duncan’s RFC, the ALJ determined that Duncan can perform

sedentary work as defined in 20 C.F.R. § 404.1567(a), 2 except that “he can only



       2“Sedentary work involves lifting no more than 10 pounds at a time and
occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain amount of
walking and standing is often necessary in carrying out job duties. Jobs are sedentary if
walking and standing are required occasionally and other sedentary criteria are met.”
20 C.F.R. § 404.1567(a).

                                             5
occasionally climb ramps and stairs (never ladders, ropes, or scaffolds) and can rarely

(less than occasionally but not never) balance, kneel, crouch, stoop, or crawl.” Id. at 19.

Additionally, the ALJ determined that Duncan “requires use of a cane for ambulation.”

Id. Based on that RFC, the ALJ determined at step four that Duncan “is capable of

performing past relevant work as a bus monitor.” Id. at 23.


                                STANDARD OF REVIEW


       “The scope of review of a disability determination . . . involves two levels of

inquiry.” Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). The court “must first

decide whether [the Commissioner] applied the correct legal principles in making the

determination.” Id. This includes ensuring “that the claimant has had a full hearing

under the . . . regulations and in accordance with the beneficent purposes of the Social

Security Act.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)). Then, the court “decide[s] whether the

determination is supported by ‘substantial evidence.’” Johnson, 817 F.2d at 985

(quoting 42 U.S.C. § 405(g)). “Substantial evidence” means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Where there is a

reasonable basis for doubt whether the ALJ applied correct legal principles, application

of the substantial evidence standard to uphold a finding of no disability creates an

unacceptable risk that a claimant will be deprived of the right to have her disability

determination made according to correct legal principles.” Johnson, 817 F.2d at 986.



                                             6
                                       DISCUSSION


       Duncan argues that the ALJ “erred in failing to properly evaluate the favorable

opinion of treating physician Dr. Calabrese.” Docket Item 18-1 at 17-21. He also

argues that the ALJ failed to properly consider lay testimony and that new evidence

warrants remand. Id. at 21-26. Because this Court agrees with Duncan’s first

argument—not only as to Dr. Calabrese but as to Dr. Hart as well—the Court remands

for appropriate consideration of the treating-physician opinions.

       “Social Security Administration regulations, as well as [Second Circuit]

precedent, mandate specific procedures that an ALJ must follow in determining the

appropriate weight to assign a treating physician’s opinion.” Estrella v. Berryhill, 925

F.3d 90, 95 (2d Cir. 2019). “First, the ALJ must decide whether the opinion is entitled to

controlling weight.” Id. “The opinion of a claimant’s treating physician as to the nature

and severity of an impairment is given controlling weight so long as it is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the case record.” Id. (quoting

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)).

       “Second, if the ALJ decides the opinion is not entitled to controlling weight, it

must determine how much weight, if any, to give it.” Id. “In doing so, it must ‘explicitly

consider’ the following, nonexclusive ‘Burgess factors’: ‘(1) the frequency, length,

nature, and extent of treatment; (2) the amount of medical evidence supporting the

opinion; (3) the consistency of the opinion with the remaining medical evidence; and (4)

whether the physician is a specialist.’” Id. at 95-96 (quoting Selian v. Astrue, 708 F.3d

409, 418 (2d Cir. 2013)). “At both steps, the ALJ must ‘give good reasons in its notice


                                             7
of determination or decision for the weight it gives the treating source’s medical

opinion.’” Id. at 96 (quoting Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

       “An ALJ’s failure to ‘explicitly’ apply the Burgess factors when assigning weight

. . . is a procedural error.” Id. “If ‘the Commissioner has not otherwise provided good

reasons for its weight assignment,’ [courts] are unable to conclude that the error was

harmless and consequently remand for the ALJ to ‘comprehensively set forth its

reasons.’” Id. (quoting Halloran, 362 F.3d at 33).

       In this case, the ALJ addressed the opinions of Dr. Hart and the earlier opinions

of Dr. Calabrese separately from Dr. Calabrese’s July 2016 opinion. Docket Item 6 at

22. The ALJ gave

       little weight to the February through June 2016 statements of Dr. Calabrese
       and Cheryle Hart, MD, treating providers, that the claimant is totally
       impaired and is unable to work, as these opinions are on an issue reserved
       to the Commissioner and are generally inconsistent with the record as a
       whole for the reasons noted above (11F/16-130).

Id. On the other hand, the ALJ gave

       great weight to the July 2016 opinion of Dr. Michael Calabrese, a treating
       provider, that the claimant is temporarily partially impaired to a marked
       degree but is able to perform sedentary work, as this opinion is generally
       consistent with the record for the reasons noted above (11F/8).

Id. These largely conclusory statements “fail[ed] to ‘explicitly’ apply the Burgess factors

when assigning weight” to Dr. Calabrese’s and Dr. Hart’s opinions. See Estrella, 925

F.3d at 96.

       For example, the ALJ did not consider “the first Burgess factor—‘the frequency,

length, nature, and extent of [Dr. Calabrese’s] treatment’—before weighing the value of”

his opinions from 2015 through June 2016. See id. (quoting Selian, 708 F.3d at 418).

Nowhere in the ALJ’s decision, for example, is the fact that Dr. Calabrese saw Duncan


                                             8
each month for about fifteen months. Nor did the ALJ explicitly address the second

Burgess factor—“the amount of medical evidence supporting the opinion.” See id. at 95

(quoting Selian, 708 F.3d at 418). Instead, the ALJ focused only on her conclusory

observation that Dr. Calabrese’s and Dr. Hart’s opinions were “generally inconsistent

with the record as a whole.” Docket Item 6 at 22. But a more thorough consideration of

what evidence supported the treating physicians’ conclusions—instead of focusing only

on the evidence that did not support their conclusions—may have led to greater weight

being assigned to these opinions.

        Furthermore, the ALJ’s observation that Dr. Hart’s and Dr. Calabrese’s “opinions

are on an issue reserved to the Commissioner,” id., is not a “good reason” for assigning

them “little weight.” Of course, the Commissioner is “responsible for making the

determination or decision about whether [a claimant] meet[s] the statutory definition of

disability,” and therefore a “statement by a medical source that [a claimant is] ‘disabled’

or ‘unable to work’ does not mean that [the agency] will determine that [the claimant is]

disabled” within the meaning of the Act. 20 C.F.R. § 404.1527(d)(1). In other words, a

treating physician’s opinion that a claimant is disabled within the meaning of the Act

does not get controlling weight. But that does not mean that a medical opinion—made

after an examination—that an individual should not be working is necessarily entitled to

“little weight.” 3




        3Indeed, the ALJ determined that Dr. Calabrese’s July 2016 opinion that Duncan
could “perform sedentary work” was entitled to “great weight” without any discussion
about why Dr. Calabrese suddenly had the authority to opine on Duncan’s ability to
engage in gainful activity—“an issue reserved to the Commissioner.” See Docket Item
6 at 22.

                                             9
       SSA regulations define medical opinions as “statements from acceptable medical

sources that reflect judgments about the nature and severity of [a claimant’s]

impairment(s), including . . . physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(1). Dr. Calabrese’s and Dr. Hart’s opinions that Duncan cannot work in

light of his injuries reflect underlying judgments about the nature and severity of his

injuries; indeed, there is little doubt that their statements could not have been made but

for a judgment that Duncan’s impairments were severe. So the medical opinions

implicit in their statements must be considered and weighed in light of the Burgess

factors. And if the medical opinions implicit in their statements were unclear, then the

ALJ had “an affirmative duty to ‘fill [the] clear gap[] in the administrative record’ before

rejecting” the treating physicians’ opinions by contacting them for clarification. Selian,

708 F.3d at 420 (quoting Burgess, 537 F.3d at 129).

       What is more, “a searching review of the record” fails to “assure” this Court “that

the substance of the treating physician rule was not traversed.” Estrella, 925 F.3d at 96

(quoting Halloran, 362 F.3d at 32). Although the ALJ’s failure to apply the fourth

Burgess factor—whether the physician is a specialist—may be harmless in light of the

fact that neither Dr. Calabrese nor Dr. Hart appear to be specialists, this Court cannot

say that the ALJ’s failure to apply the other Burgess factors was likewise harmless. For

example, the ALJ balanced the “little weight” given to most of Dr. Calabrese’s opinions

against the “great weight” he gave to a one-time treating examiner, Donna Miller, D.O.,

who opined that Duncan had only “mild limitations.” Docket Item 6 at 21-22. But if the

ALJ assigned more weight to Dr. Calabrese’s opinion in light of the first Burgess factor,

the ALJ may have formulated Duncan’s RFC differently.



                                              10
         In light of the ALJ’s failure to properly apply the Burgess factors to Duncan’s

treating source opinions, this Court remands this case to the Commissioner for

reconsideration of Duncan’s claim consistent with the procedural mandates of the SSA

and Second Circuit precedent. 4


                                       CONCLUSION


         For the reasons stated above, the Commissioner's motion for judgment on the

pleadings, Docket Item 26, is DENIED, and Duncan’s motion for judgment on the

pleadings, Docket Item 18, is GRANTED in part and DENIED in part. The decision of

the Commissioner is VACATED, and the matter is REMANDED for further

administrative proceedings consistent with this decision.

         SO ORDERED.

Dated:          July 17, 2019
                Buffalo, New York

                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE

         4
         As noted above, Duncan also argues that the “Commissioner erred in failing to
properly evaluate the testimony of Mr. Duncan’s wife under SSR 06-03[p] and SSR 96-
7p.” Docket Item 18-1 at 24-26. “Because [Duncan’s] case must return to the agency
either way for the reasons already given, the Commissioner will have the opportunity on
remand to obviate this dispute altogether by” reconsidering the testimony of Duncan’s
wife to the extent necessary. Lockwood v. Comm’r of Soc. Sec. Admin., 914 F.3d 87,
94 (2d Cir. 2019).

       Moreover, Duncan asked this Court to remand his case pursuant to 42 U.S.C.
§ 405(g) so that the Commissioner can consider what Duncan believes is new and
material evidence. Docket Item 18-1 at 21-24. This Court need not determine whether
that new evidence alone entitles Duncan to a remand under the statute “[b]ecause this
Court has determined that remand is [otherwise] necessary[.]” Catoe v. Berryhill, 2019
WL 483319, at *8 (W.D.N.Y. Feb. 7, 2019). Therefore, “the ALJ should consider this
evidence in the first instance on remand.” Id.

                                              11
